DETAILED ACTION
	The following is a response to the amendment filed 4/22/2022 which has been entered.
Response to Amendment
	Claims 1, 3, 4, 6 and 10 are pending in the application. Claims 2, 5 and 7-9 are cancelled.
	-The 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Claim Objections
Claims 3, 4, 6 and 10 are objected to because of the following informalities:  
-The dependency of the claims 3, 4 and 6 should be changed from cancelled claim 2 to pending claim 1.  
-Claim 10 recites the limitations “an intermediate shaft, a first gear train and a second gear train”. These limitations are currently introduced in claim 1 as currently amended and should be changed to “the intermediate shaft, the first gear train and the second gear train” to maintain consistency of scope between the claims as recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204123947U (IDS cited art with machine translation) in view of WO2016192484A1 (previously cited art using corresponding US publication 20180135730 as translation).  As to claim 1, CN discloses longitudinal dual-power-source vehicle drive assembly, wherein the longitudinal dual-power-source vehicle drive assembly comprises an automatic transmission (2), a first power source (1) and a second power source (3), a transmission input shaft (shaft extending between 1 and 2) and a transmission output shaft (shaft extending between 3 and 2) of the automatic transmission are coaxial, the transmission input shaft is connected to an output shaft of the first power source ([0016], lines 103-108 in translation), the transmission output shaft is connected to an input shaft of the second power source ([0017], lines 113-119), an output shaft of the second power source is connected to a vehicle axle half shaft (as shown in Figure 1), and the automatic transmission has transmissions of two speed ratios (via sliding clutch on output side within 2), wherein the output shaft of the first power source and the transmission input shaft are coaxial and are of an integral structure ([0016], lines 103-108 in translation), and the input shaft of the second power source and the transmission output shaft are coaxial and are of an integral structure([0017], lines 113-119), wherein an intermediate shaft that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission (lower shaft as shown in Figure 1 within 2), the intermediate shaft is connected to the transmission input shaft and the transmission output shaft via a first gear train and a second gear train respectively (gear pairs arranged between upper and lower shafts in Figure 1 within 2 towards 1 side), the transmission output shaft is provided with a first clutch that is connected to the first gear train (gear pairs between upper and lower shafts engaging sliding clutch within 2), the transmission output shaft (sliding clutch is shown on output shaft within 2 in Figure 1) or the intermediate shaft is provided with a second clutch that is connected to the second gear train (gear pairs between upper and lower shafts engaging sliding clutch within 2 towards 3 side), and cooperation between the first clutch and the second clutch realizes switching between the transmissions of two speed ratios of the automatic transmission ([0023], lines 172-173), the second gear train comprises a third gear that is provided on the intermediate shaft (gear on lower shaft in Figure 1 within 2 towards 3 side) and a fourth gear that is provided on the transmission output shaft and is engaged with the third gear (gear on upper shaft in Figure 1 within 2 towards 3 side), and when the third gear is fixedly connected to the intermediate shaft and the fourth gear is idle-nested to the transmission output shaft, the second clutch is provided on the transmission output shaft and is connected to the fourth gear (as shown in Figure 1 within 2 via sliding clutch). However CN doesn’t disclose when the third gear is idle-nested to the intermediate shaft and the fourth gear is fixedly connected to the transmission output shaft, the second clutch is provided on the intermediate shaft and is connected to the third gear and wherein both of the first clutch and the second clutch are a contrate-tooth clutch, the first clutch includes a left contrate-tooth fluted disc sliding on the transmission output shaft, the second clutch includes a right contrate-tooth fluted disc sliding on the intermediate shaft, the first gear train is provided with a left contrate tooth joined with the left contrate-tooth fluted disc, and the third gear is provided with a left contrate tooth joined with the right contrate-tooth fluted disc.
WO (using US publication 20180135730 as translation) discloses an automatic transmission for a vehicle drive assembly having a transmission input shaft (100) and a transmission output shaft (150) of the automatic transmission coaxial and the automatic transmission has transmissions of two speed ratios (via clutch 120), an intermediate shaft (140) that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission, the intermediate shaft is connected to the transmission input shaft and the transmission output shaft via a first gear train (110, 111) and a second gear train respectively (130, 131), the transmission output shaft is provided with a first clutch that is connected to the first gear train (as described in [0010]), the transmission output shaft (Figure 1) or the intermediate shaft (alternative in Figure 9) is provided with a second clutch (120 in Figure 1 or 960 in Figure 9) that is connected to the second gear train (130, 131 in Figure 1 or 930, 931 in Figure 9), and cooperation between the first clutch and the second clutch realizes switching between the transmissions of two speed ratios of the automatic transmission, the second gear train comprises a third gear that is provided on the intermediate shaft and a fourth gear that is provided on the transmission output shaft and is engaged with the third gear (as shown in Figures 1 and 9), and when the third gear is fixedly connected to the intermediate shaft and the fourth gear is idle-nested to the transmission output shaft, the second clutch is provided on the transmission output shaft and is connected to the fourth gear (as shown in Figure 1) and when the third gear is idle-nested to the intermediate shaft and the fourth gear is fixedly connected to the transmission output shaft, the second clutch is provided on the intermediate shaft and is connected to the third gear (as shown in Figure 9) and wherein both of the first clutch and the second clutch are a contrate-tooth clutch, the first clutch includes a left contrate-tooth fluted disc sliding on the transmission output shaft, the second clutch includes a right contrate-tooth fluted disc sliding on the intermediate shaft, the first gear train is provided with a left contrate tooth joined with the left contrate-tooth fluted disc, and the third gear is provided with a left contrate tooth joined with the right contrate-tooth fluted disc (as described in [0130]-[0131]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission in CN with the transmission in WO to simplify structure, increase reliability, shorten shift duration, reduce shift shock and eliminate use of a synchronizer.


As to claim 3, CN in view of WO discloses wherein when the second clutch is provided on the transmission output shaft, the first clutch and the second clutch are a bifacial clutch of an integral structure (as shown in Figure 1 within 2 wherein sliding clutch is disposed on shaft extending between 2 and 3 in CN and alternative as shown in Figure 1 via 110, 120 and 130 connection in WO).

As to claim 4, CN in view of WO discloses wherein the first gear train comprises a first gear (110 in WO) that is provided on the transmission input shaft (100 in WO) and a second gear (111 in WO) that is provided on the intermediate shaft (140 in WO) and is engaged with the first gear, and the first gear is connected to the first clutch (110, 120 in WO).

As to claim 6, CN in view of WO discloses wherein a transmission ratio of the first gear train is i1, a transmission ratio of the second gear train is i2, and when the first clutch is disengaged and the second clutch is engaged, an engagement transmission ratio of the automatic transmission is i1 xi2 (as shown in Figure 3 in WO).

As to claim 10, CN in view of WO discloses wherein an intermediate shaft (lower shaft as shown in Figure 1 within 2 in CN and 140 in WO) that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission, the intermediate shaft is connected in the transmission to the transmission input shaft via a first gear train (gears between upper and lower shafts on input side as shown in Figure 1 within 2 in CN and 110, 111 in WO), and the intermediate shaft is connected in the transmission to the transmission output shaft via a second gear train (gears between upper and lower shafts on output side as shown in Figure 1 within 2 in CN and 130, 131 in WO).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (in particular the flute clutch structure as recited in last 6 lines of claim 1).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Note: the examiner acknowledges applicant amending claim 1 based on examiner’s suggestion in the previous office action, however, the examiner still believes that the WO2016192484 meets the limitations of the claims as amended (examiner did suggest that applicant keep that prior art in mind when amending).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 5, 2022